Exhibit 10.1

 

     

Verigy US Inc.

10100 N. Tantau

Cupertino, CA 95014-2540

 

408 864 2900 telephone

www.verigy.com

LOGO [g86326g65b36.jpg]

November 17, 2009

Robert J. Nikl

c/o Verigy US Inc.

10100 N. Tantau Ave.

Cupertino, CA 95014

Dear Bob,

This letter confirms the modification of your terms of employment as it relates
to relocation benefits and potential early termination of your monthly living
allowance.

Pursuant to the letter agreement between Verigy US, Inc. and yourself dated
October 1, 2007, Verigy agreed to pay you a living allowance of approximately
$3,295 per month after taxes until the earlier of: (i) 30 months from
commencement; (ii) such date as you no longer lease an apartment near Verigy’s
Cupertino office; or (iii) the date of your termination of employment with
Verigy for any reason (the “Living Allowance Termination Date”).

Verigy understands that you have decided to relocate to the local area. In
support of this move, and provided that you complete the purchase of a residence
in Cupertino or surrounding area on or before April 30, 2010, Verigy agrees to
pay you a lump sum gross amount of ONE HUNDRED EIGHTY THOUSAND DOLLARS
($180,000), less applicable withholding taxes, to cover costs associated with
your relocation (the “Relocation Benefit”). Verigy’s obligation to pay the
Relocation Benefit will be contingent upon you being employed by Verigy at the
date that you purchase your new residence and the purchase being completed on or
before April 30, 2010. Payment of the Relocation Benefit will be triggered by
you providing appropriate documents confirming your purchase of a new residence
in the Cupertino area before April 30, 2010, and the Relocation Benefit will be
paid promptly thereafter (the date of payment is referred to as the “Payment
Date”). You should consult your tax advisors for information on the tax
implications of the Relocation Benefit to you.

You agree that if your employment with the company terminates on or before the
third anniversary of the Payment Date, other than as a result of a Termination
Event (as defined in that certain Second Amended and Restated Severance
Agreement by and between you and Verigy Ltd.), you will reimburse Verigy for a
pro rated portion of the Relocation Benefit. The reimbursement obligation will
decline on a pro rated basis at the rate of 1/36th of the Relocation Benefit for
each full month that elapses between the Payment Date and your termination date.
You acknowledge that this Agreement does not constitute an obligation on the
part of Verigy to employ you for any period of time and does not change the
at-will nature of your employment with Verigy. Verigy acknowledges that any such
reimbursement of the Relocation Benefit paid by you will be reflected as a
reduction of your gross income in the year of repayment.



--------------------------------------------------------------------------------

November 17, 2009

Page 2

If you have not purchased a new residence in the Cupertino or surrounding area
on or before April 30, 2010, this Agreement, and Verigy’s offer to pay the
Relocation Benefit will expire. Verigy agrees to continue to pay your monthly
living allowance until the earlier to occur of (i) the Payment Date or (ii) the
Living Allowance Termination Date.

Please note your acceptance of the terms described above by countersigning a
copy of this letter and returning it to me.

 

Regards,     Agreed & Accepted:

/s/ Kristen Robinson

   

/s/ Robert J. Nikl

Kristen Robinson     Robert J. Nikl VP Human Resources     Chief Financial
Officer     November 17, 2009